09/03/2021



                                                                                Case Number: DA 21-0249



       IN THE SUPREME COURT OF THE STATE OF MONTANA


IN THE MATTER OF the Class D                   Case No.: DA 21-0249
Application of Big Foot Dumpsters &
Containers, LLC Application for Class
D Garbage Service between all points                  ORDER
and places within Flathead County




      Co-Appellants Evergreen Disposal, Inc. and Northwestern Energy having

filed an Unopposed Motion for Extension of Time within which to file Appellants’

Opening Brief and good cause appearing therefor;

      IT IS HEREBY ORDERED that said Motion is GRANTED. Appellants’

Opening Brief is due October 7, 2021.




                                                                     Electronically signed by:
                                                                           Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                        September 3 2021